                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Vincent Henderson

v.                                               Case Number: 4:18−cv−00413

Harris County, et al.




                                 Notice of Setting

A proceeding has been set in this case as set forth below.

BEFORE:
Magistrate Judge Andrew M Edison
LOCATION:
by video
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 5/24/2021
TIME: 01:00 PM
TYPE OF PROCEEDING: Settlement Conference


Date: May 19, 2021                                           Nathan Ochsner, Clerk
